                                                                                                Case 2:17-cv-00441-RFB-NJK Document 67 Filed 10/11/20 Page 1 of 3



                                                                                            1   DIANA S. EBRON, ESQ.
                                                                                                Nevada Bar No. 10580
                                                                                            2   Email: diana@kgelegal.com
                                                                                                JACQUELINE A. GILBERT, ESQ.
                                                                                            3   Nevada Bar No. 10593
                                                                                                Email: jackie@kgelegal.com
                                                                                            4   KAREN L. HANKS, ESQ.
                                                                                                Nevada Bar No. 9578
                                                                                            5   Email: karen@kgelegal.com
                                                                                                KIM GILBERT EBRON
                                                                                            6   7625 Dean Martin Drive, Suite 110
                                                                                                Las Vegas, Nevada 89139-5974
                                                                                            7   Telephone: (702) 485-3300
                                                                                                Facsimile: (702) 485-3301
                                                                                            8   Attorney for SFR Investments Pool 1, LLC

                                                                                            9                             UNITED STATES DISTRICT COURT

                                                                                           10                                      DISTRICT OF NEVADA

                                                                                           11
                                                                                                 THE BANK OF NEW YORK MELLON                 Case No.: 2:17-cv-00441-RFB-NJK
                                                                                           12    FKA THE BANK OF NEW YORK, AS
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 TRUSTEE FOR THE
KIMGILBERT EBRON




                                                                                           13    CERTIFICATEHOLDERS OF CWALT,                NOTICE OF SETTLEMENT AND
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                 INC., ALTERNATIVE LOAN TRUST 2005-          STIPULATION TO STAY
                                                                                           14    3CB, MORTGAGE PASS-THROUGH                  PROCEEDINGS
                                                                                                 CERTIFICATES, SERIES 2005-3CB,
                                                                                           15
                                                                                                                      Plaintiff,
                                                                                           16
                                                                                                 vs.
                                                                                           17
                                                                                                 FRANCESCA FALCO; SFR
                                                                                           18    INVESTMENTS POOL 1, LLC;
                                                                                                 LAMPLIGHT SQUARE AT CORONADO
                                                                                           19    RANCH, LLC; DOE INDIVIDUALS I-X,
                                                                                                 inclusive; and ROE CORPORATIONS I-X,
                                                                                           20    inclusive,

                                                                                           21                         Defendants.

                                                                                           22
                                                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                                                           23
                                                                                                        Counterclaimant/Cross-Claimant,
                                                                                           24
                                                                                                 vs.
                                                                                           25
                                                                                                 THE BANK OF NEW YORK MELLON
                                                                                           26    FKA THE BANK OF NEW YORK, AS
                                                                                                 TRUSTEE FOR THE
                                                                                           27    CERTIFICATEHOLDERS OF CWALT,
                                                                                                 INC., ALTERNATIVE LOAN TRUST 2005-
                                                                                           28    3CB, MORTGAGE PASS-THROUGH

                                                                                                                                           -1-
                                                                                                Case 2:17-cv-00441-RFB-NJK Document 67 Filed 10/11/20 Page 2 of 3


                                                                                                 CERTIFICATES, SERIES 2005-3CB;
                                                                                            1    FRANCESCA FALCO, an individual,
                                                                                            2            Counter-Defendant/Cross-Defendant.
                                                                                            3
                                                                                                      NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                                            4

                                                                                            5          PLEASE TAKE NOTICE that The Bank of New York Mellon fka The Bank of New York,

                                                                                            6   as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-3CB,

                                                                                            7   Mortgage Pass-Through Certificates, Series 2005-3CB (“BNYM”) and SFR Investments Pool 1,

                                                                                            8   LLC (“SFR”) have reached a global settlement involving multiple properties, including the

                                                                                            9   Property at issue in this case. The settlement will resolve all claims between SFR and BNYM.

                                                                                           10          Based on the confidential settlement agreement, BNYM and SFR have agreed to stay the

                                                                                           11   litigation to allow for SFR to perform a condition precedent to the settlement. This will also

                                                                                           12   provide an opportunity for BNYM to discuss the potential for settlement as to its claims against
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13   Lamplight Square at Coronado Ranch, LLC (the “Association”).
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14          Accordingly, BNYM, SFR and the Association (collectively the “Parties”) hereby stipulate

                                                                                           15   to vacate the current dispositive motion deadline of October 8, 2020, and to stay further

                                                                                           16   proceedings in this case for ninety (90) days to finalize the settlement. The parties further request

                                                                                           17   the court set a deadline for filing a status report regarding the settlement for ninety (90) from the

                                                                                           18   entry of this Stipulation and Order.

                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26   …

                                                                                           27   …

                                                                                           28   …

                                                                                                                                                -2-
                                                                                                Case 2:17-cv-00441-RFB-NJK Document 67 Filed 10/11/20 Page 3 of 3



                                                                                            1          This request to stay is being made in the interest of preserving judicial resources and, as

                                                                                            2   set forth above, on the basis of a material term of the Settlement Agreement.

                                                                                            3    DATED this 7th day of October, 2020.              DATED this 7th day of October, 2020.
                                                                                            4    KIM GILBERT EBRON                                 AKERMAN LLP
                                                                                            5    /s/ Chantel M. Schimming                          /s/ Rex D. Garner
                                                                                                 DIANA S. EBRON, ESQ.                              NATALIE L. WINSLOW, ESQ.
                                                                                            6    Nevada Bar No. 10580                              Nevada Bar No. 12125
                                                                                                 CHANTEL M. SCHIMMING, ESQ.                        REX D. GARNER, ESQ.
                                                                                            7    Nevada Bar No. 8886                               Nevada Bar No. 9401
                                                                                                 7625 Dean Martin Drive, Suite 110                 1635 Village Center Circle, Suite 200
                                                                                            8    Las Vegas, Nevada 89139                           Las Vegas, NV 89134
                                                                                            9    Attorneys for SFR Investments Pool 1, LLC         Attorneys for The Bank of New York
                                                                                                                                                   Mellon fka The Bank of New York, as
                                                                                           10                                                      Trustee for the Certificateholders of
                                                                                                                                                   CWALT, Inc., Alternative Loan Trust
                                                                                           11                                                      2005-3CB, Mortgage Pass-Through
                                                                                                                                                   Certificates, Series 2005-3CB
                                                                                           12
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13    DATED this 7th day of October, 2020.
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14    BOYACK ORME & ANTHONY
                                                                                           15    /s/ Patrick A. Orme
                                                                                                 EDWARD D. BOYACK, ESQ.
                                                                                           16    Nevada Bar No. 5229
                                                                                                 PATRICK A. ORME, ESQ.
                                                                                           17    Nevada Bar No. 7853
                                                                                                 7432 W. Sahara Avenue, Suite 101
                                                                                           18    Las Vegas, NV 89117
                                                                                                 ss
                                                                                           19    Attorneys for Lamplight Square at Coronado
                                                                                                 Ranch, LLC
                                                                                           20

                                                                                           21

                                                                                           22                                                        IT IS SO ORDERED.
                                                                                           23
                                                                                                                                                     ___________________________________
                                                                                           24                                                     ________________________________
                                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                           25                                                       DATED:STATES
                                                                                                                                                  UNITED   ___________________________
                                                                                                                                                                   DISTRICT JUDGE
                                                                                           26                                                     DATED this 11th day of October, 2020.
                                                                                           27

                                                                                           28

                                                                                                                                               -3-
